Judgment, Supreme Court, Bronx County (Robert G. Seewald, J.), rendered February 7, 2000, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The court properly found defendant competent to stand trial following a hearing. The court properly weighed the conflicting psychiatric reports and testimony, as well as its own observations of defendant, in concluding that the Feople had proven defendant’s competence by a preponderance of the evidence (see People v Mendez, 1 NY3d 15, 20 [2003]). Theré was clear evidence from two psychiatrists that defendant was able to understand the facts of the case, the charges against him and the roles of the various participants in the court proceedings (see People v Shiffer, 256 AD2d 818, 819 [1998], lv denied 93 NY2d 878 [1999]), and defendant’s own psychologist partially *299supported these conclusions. There was also strong evidence of defendant’s exaggeration or feigning of symptoms, such as his ability to interact appropriately with other patients when the doctors were not around and the nursing staff was reduced, the fact that he never discussed his symptoms except in the context of his criminal case, and indications that he was fabricating hallucinations. Concur—Tom, J.P., Andrias, Saxe, Marlow and Nardelli, JJ.